DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the fluid separator ".  There is insufficient antecedent basis for this limitation in the claim.
Examiner requests clarification and recommends amending the claims with language that clearly sets forth the claimed invention.  In the interim, and in the interests of compact prosecution, the claims have been interpreted as set forth below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-7, 11, 12, 14, 15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bilabel (US 3,669,272).
Bilabel (fig. 2) teaches an apparatus comprising
(re: claim 1) a materials separator having a frame, an inlet, and an outlet (fig. 2 showing input near 12, 13 and output near 22 and structural frame inherent) comprising: 
a continuous filter belt (15) disposed around a plurality of rollers; and
 a motor operatively coupled to at least one of the plurality of rollers (col. 3, ln. 18-62 teaching motor driving guide rollers 15a-15d); and
 a pressure differential system (near 25, 26) operatively coupled to the separator and configured to adjust a pressure differential across the continuous filter belt (col. 3, ln. 58+ teaching respective vacuum system elements);
(re: claim 2) a continuous carrier belt disposed underneath the continuous filter belt (col. 3, ln 17+  teaching that filter band 115 is carried by an endless grid);
(re: claim 3) wherein the continuous filter belt is longer than the continuous carrier belt (inherent that top band is longer than a bottom grid when placed around plurality of rollers);
(re: claim 4) wherein the continuous filter belt comprises two sections placed at an angle with respect to one another (fig. 2 showing multiple belt sections at various angles);

(re: claim 6) wherein the pressure differential system comprises a collection pan (troughs 25, 26) disposed below at least a portion of the continuous filter belt, the collection pan having an opening fluidly coupled to a conduit connected to a vacuum source (fig. 2 near 16a, 16b, 16c);
(re: claim 7) wherein the collection pan is disposed below an inclined portion of the continuous filter belt and further comprising
 a second collection pan disposed below a horizontal portion of the continuous filter belt (fig. 2 showing collecting elements underneath respective filter sections with each of the collection pans operatively connected to a vacuum);
 (re: claim 11) a flipping mechanism for the continuous filter belt (fig. 2 showing roller 31 that is capable of flipping or rolling filter contents).

(re: claims 12, 14, 15 and 17) The claimed method steps are performed in the normal operation of the device cited above.

Bilabel (fig. 2) further teaches an apparatus comprising
 (re: claim 18)  a materials separator having a frame, an inlet, and an outlet, the materials separator (fig. 2 showing input near 12, 13 and output near 22 and structural frame inherent)comprising:
 a first deck comprising a first continuous filter belt disposed around a first set of rollers (fig. 2 showing first deck near 25 around 15b, 15a to 31);

 a drive device configured to rotate at least one roller of each of the first and second sets of rollers (near 24);
(re: claim 19) a pressure differential system (near 16a, 16b, 16c) operatively coupled to the separator and configured to adjust a pressure differential across at least one of the continuous filter belts.

Claims 1-6, 8, 9, 11, 12 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al. (“Kato”)(US 6,241,879).
Kato (fig. 2) teaches an apparatus comprising
(re: claim 1) a materials separator having a frame, an inlet, and an outlet (fig. 2 showing input near 12 and output near 14 and structural frame 12a), the materials separator comprising: 
a continuous filter belt (10) disposed around a plurality of rollers; and
 a motor operatively coupled to at least one of the plurality of rollers (col. 8, ln. 62+ teaching transport rollers 13a, 13b thus motor is inherent); and
 a pressure differential system (near 18) operatively coupled to the separator and configured to adjust a pressure differential across the continuous filter belt (col. 9, ln. 1+);
(re: claim 2) a continuous carrier belt disposed underneath the continuous filter belt (col. 3, ln. 35-45 and col. 5-8 and 11-14 teaching that filter belt comprises a filtering layer carried by a base layer);
(re: claim 3) wherein the continuous filter belt is longer than the continuous carrier belt (inherent that top longer is longer than a bottom base layer when placed around a plurality of rollers as shown in fig. 2);

(re: claim 5) wherein a first section of the continuous filter belt comprises an inclined portion proximate the inlet of the separator and wherein a second section of continuous filter belt comprises a horizontal portion proximate the outlet of the separator (Id.);
(re: claim 6) wherein the pressure differential system comprises a collection pan disposed below at least a portion of the continuous filter belt, the collection pan having an opening fluidly coupled to a conduit connected to a vacuum source (fig. 2 near 18);
 (re: claim 8) wherein the materials separator further comprises a retaining wall located proximate the inlet and extending a distance to a location proximate an upper surface of the continuous filter belt, and a sealing member disposed between and in contact with the retaining wall and the upper surface of the continuous filter belt (fig. 2 near frame element 12a);
(re: claim 9) a cleaning nozzle (near 15, 17) connected to a cleaning fluid source and configured to discharge a stream of cleaning fluid onto the continuous filter belt (col. 9, ln. 30+ teaching washing means);
(re: claim 11) a flipping mechanism for the continuous filter belt (fig. 2 showing various filter sections at relative angles that are capable of flipping or rolling filter contents).

(re: claim 12) The claimed method steps are performed in the normal operation of the device cited above.

Kato (fig. 2) further teaches an apparatus comprising
 (re: claim 18) a materials separator having a frame, an inlet, and an outlet, the materials separator (fig. 2 showing input near 12 and output near 14 and structural frame 12a) comprising:

 a second deck comprising a second continuous filter belt disposed around a second set of rollers (fig. 2 showing second deck being area near 19); and
 a drive device configured to rotate at least one roller of each of the first and second sets of rollers (inherent);
(re: claim 19) a pressure differential system (near 18) operatively coupled to the separator and configured to adjust a pressure differential across at least one of the continuous filter belts;
(re: claim 20) a controller in signal communication with the pressure differential system (col. 9, ln. 20-50 teaching control system integrated with sensor suite for monitoring filter performance including suction level of pressure element).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bilabel (US 3,669,272) in view of Oosten (US 4,038,193) and legal precedent.
Bilabel as set forth above teaches all that is claimed except for expressly teaching
 (re: claim 10) a mechanical brush in contact with the continuous filter belt;

 (re: claim 16) operating a valve to control a fluid flow rate of the drawing of the fluid portion of the slurry through the continuous filter belt.
Oosten, however, teaches that it is well-known to implement a brush to clean a band filter (fig. 3 near 32; col. 3, ln. 1-5) and an operating valve to regulate the respective vacuum elements (fig. 1, 2 showing multiple valves 8).
Further, the claimed features relating to the type of vacuum applied to the respective collection elements can be regarded as common design parameters/variables controlled by the design incentives and/or economic considerations involved in this type of subject matter.  This is especially applicable in the separating arts as the type of material to be separated and the desired degree of separation controls variations in the specific device features.  Moreover, legal precedent teaches that variations in these type of common design parameters/variables are obvious and that said parameters can be recognized as result-effective variables whose optimization would be known to one with ordinary skill in the art. See MPEP 2144.04.IV (teaching that changes in size, proportion or shape of known elements are obvious); 2144.05 I.II (ample motivation to optimize or modify result-effective variables based on “design need(s)” or “market demand”). 
It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above, in legal precedent as described above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements with no change in their respective functions.  Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results (e.g., benefit produced by known function), and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the relevant prior art.  See also MPEP 2143.I (teaching that simple substitution of one known element for another to obtain predictable results is known to one with ordinary skill in the art); 2144.06, 2144.07 (teaching as obvious the use of art recognized equivalences).  Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the invention of Bilabel for the reasons set forth above.

Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
March 22, 2022